Exhibit 10.01

EXECUTION COPY

 

 

 

LOGO [g734832ex10_01covpg01.jpg]

CREDIT AGREEMENT

dated as of

May 29, 2014

among

UNDER ARMOUR, INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

BANK OF AMERICA, N.A., SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and PNC CAPITAL MARKETS LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

 

DEFINED TERMS

     1   

SECTION 1.02.

 

CLASSIFICATION OF LOANS AND BORROWINGS

     27   

SECTION 1.03.

 

TERMS GENERALLY

     27   

SECTION 1.04.

 

ACCOUNTING TERMS; GAAP; EXCHANGE RATES; VARIABLE INTEREST ENTITIES

     27   

SECTION 1.05.

 

CERTIFICATIONS

     28   

ARTICLE II The Credits

     28   

SECTION 2.01.

 

COMMITMENTS

     28   

SECTION 2.02.

 

LOANS AND BORROWINGS

     29   

SECTION 2.03.

 

REQUESTS FOR BORROWINGS

     29   

SECTION 2.04.

 

DETERMINATION OF DOLLAR AMOUNTS

     30   

SECTION 2.05.

 

SWINGLINE LOANS

     30   

SECTION 2.06.

 

LETTERS OF CREDIT

     32   

SECTION 2.07.

 

FUNDING OF BORROWINGS

     36   

SECTION 2.08.

 

INTEREST ELECTIONS

     37   

SECTION 2.09.

 

TERMINATION AND REDUCTION OF COMMITMENTS

     39   

SECTION 2.10.

 

REPAYMENT AND AMORTIZATION OF LOANS; EVIDENCE OF DEBT

     39   

SECTION 2.11.

 

PREPAYMENT OF LOANS

     40   

SECTION 2.12.

 

FEES

     41   

SECTION 2.13.

 

INTEREST

     42   

SECTION 2.14.

 

ALTERNATE RATE OF INTEREST

     43   

SECTION 2.15.

 

INCREASED COSTS

     44   

SECTION 2.16.

 

BREAK FUNDING PAYMENTS

     45   

SECTION 2.17.

 

TAXES

     46   

SECTION 2.18.

 

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS

     49   

SECTION 2.19.

 

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

     51   

SECTION 2.20.

 

EXPANSION OPTION

     51   

SECTION 2.21.

 

[INTENTIONALLY OMITTED]

     53   

SECTION 2.22.

 

JUDGMENT CURRENCY

     53   

SECTION 2.23.

 

DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS

     53   

SECTION 2.24.

 

DEFAULTING LENDERS

     54   

SECTION 2.25.

 

EXTENSION OF MATURITY DATE

     55   

ARTICLE III Representations and Warranties

     57   

SECTION 3.01.

 

ORGANIZATION; POWERS; SUBSIDIARIES

     57   

SECTION 3.02.

 

AUTHORIZATION; ENFORCEABILITY

     58   

SECTION 3.03.

 

GOVERNMENTAL APPROVALS; NO CONFLICTS

     58   

SECTION 3.04.

 

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     58   

SECTION 3.05.

 

PROPERTIES

     58   

SECTION 3.06.

 

LITIGATION

     59   

SECTION 3.07.

 

INVESTMENT COMPANY STATUS

     59   

SECTION 3.08.

 

TAXES

     59   

SECTION 3.09.

 

ERISA

     59   

SECTION 3.10.

 

DISCLOSURE

     59   



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

         Page  

SECTION 3.11.

 

FEDERAL RESERVE REGULATIONS

     59   

SECTION 3.12.

 

NO DEFAULT

     59   

SECTION 3.13.

 

ANTI-CORRUPTION LAWS AND SANCTIONS

     59   

ARTICLE IV Conditions

     60   

SECTION 4.01.

 

EFFECTIVE DATE

     60   

SECTION 4.02.

 

EACH CREDIT EVENT

     61   

SECTION 4.03.

 

DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER

     61   

ARTICLE V Affirmative Covenants

     62   

SECTION 5.01.

 

FINANCIAL STATEMENTS AND OTHER INFORMATION

     62   

SECTION 5.02.

 

NOTICES OF MATERIAL EVENTS

     63   

SECTION 5.03.

 

EXISTENCE; CONDUCT OF BUSINESS

     64   

SECTION 5.04.

 

PAYMENT OF OBLIGATIONS

     64   

SECTION 5.05.

 

MAINTENANCE OF PROPERTIES; INSURANCE

     64   

SECTION 5.06.

 

BOOKS AND RECORDS; INSPECTION RIGHTS

     64   

SECTION 5.07.

 

COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS

     65   

SECTION 5.08.

 

USE OF PROCEEDS AND LETTERS OF CREDIT

     65   

SECTION 5.09.

 

SUBSIDIARY GUARANTY

     65   

ARTICLE VI Negative Covenants

     66   

SECTION 6.01.

 

INDEBTEDNESS

     66   

SECTION 6.02.

 

LIENS

     68   

SECTION 6.03.

 

FUNDAMENTAL CHANGES AND ASSET SALES

     69   

SECTION 6.04.

 

INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS

     70   

SECTION 6.05.

 

TRANSACTIONS WITH AFFILIATES

     71   

SECTION 6.06.

 

RESTRICTED PAYMENTS

     71   

SECTION 6.07.

 

FINANCIAL COVENANTS

     72   

ARTICLE VII Events of Default

     72   

ARTICLE VIII The Administrative Agent

     75   

ARTICLE IX Miscellaneous

     77   

SECTION 9.01.

 

NOTICES

     77   

SECTION 9.02.

 

WAIVERS; AMENDMENTS

     79   

SECTION 9.03.

 

EXPENSES; INDEMNITY; DAMAGE WAIVER

     80   

SECTION 9.04.

 

SUCCESSORS AND ASSIGNS

     82   

SECTION 9.05.

 

SURVIVAL

     85   

SECTION 9.06.

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     86   

SECTION 9.07.

 

SEVERABILITY

     86   

SECTION 9.08.

 

RIGHT OF SETOFF

     86   

SECTION 9.09.

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     87   

 

2



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

         Page  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     88   

SECTION 9.11.

 

HEADINGS

     88   

SECTION 9.12.

 

CONFIDENTIALITY

     88   

SECTION 9.13.

 

USA PATRIOT ACT

     89   

SECTION 9.14.

 

RELEASES OF SUBSIDIARY GUARANTORS

     89   

SECTION 9.15.

 

INTEREST RATE LIMITATION

     90   

SECTION 9.16.

 

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

     90   

ARTICLE X Company Guarantee

     90   

SECTION 10.01.

 

GUARANTEE

     90   

SECTION 10.02.

 

NO SUBROGATION

     91   

SECTION 10.03.

 

AMENDMENTS, ETC. WITH RESPECT TO THE SUBSIDIARY OBLIGATIONS

     91   

SECTION 10.04.

 

GUARANTEE ABSOLUTE AND UNCONDITIONAL

     92   

SECTION 10.05.

 

REINSTATEMENT

     92   

SECTION 10.06.

 

PAYMENTS

     93   

SECTION 10.07.

 

KEEPWELL

     93   

 

3



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

         Page SCHEDULES:     

Schedule 2.01

 

– Commitments

  

Schedule 3.01

 

– Subsidiaries

  

Schedule 3.05

 

– Properties

  

Schedule 3.06

 

– Litigation

  

Schedule 6.01

 

– Existing Indebtedness

  

Schedule 6.02

 

– Existing Liens

  

Schedule 6.04

 

– Existing Investments

   EXHIBITS:     

Exhibit A

 

– Form of Assignment and Assumption

  

Exhibit B

 

– Form of Increasing Lender Supplement

  

Exhibit C

 

– Form of Augmenting Lender Supplement

  

Exhibit D

 

– List of Closing Documents

  

Exhibit E-1

 

– Form of Borrowing Subsidiary Agreement

  

Exhibit E-2

 

– Form of Borrowing Subsidiary Termination

  

Exhibit F

 

– Form of Subsidiary Guaranty

  

Exhibit G-1

 

– Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

  

Exhibit G-2

 

– Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

  

Exhibit G-3

 

– Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

  

Exhibit G-4

 

– Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

  

Exhibit H-1

 

– Form of Borrowing Request

  

Exhibit H-2

 

– Form of Interest Election Request

  

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of May 29, 2014 among UNDER ARMOUR,
INC., the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent, and
BANK OF AMERICA, N.A., SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, (v) Canadian Dollars and (vi) any other currency (other than
Dollars) (x) that is a lawful currency that is readily available and freely
transferable and convertible into Dollars, (y) for which a LIBOR Screen Rate is
available in the Administrative Agent’s reasonable determination and (z) that is
reasonably acceptable to the Administrative Agent and each of the Revolving
Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination), (b) with respect to the
Initial Term Loans, a percentage equal to a fraction the numerator of which is
such Lender’s outstanding principal amount of the Initial Term Loans and the
denominator of which is the aggregate outstanding principal amount of the
Initial Term Loans of all Initial Term Lenders, and (c) with respect to the
Delayed Draw Term Loans, (i) at any time prior to advancing the Delayed Draw
Term Loans, a percentage equal to a fraction the numerator of which is such
Lender’s Delayed Draw Delayed Draw Term Loan Commitment and the denominator of
which is the aggregate Delayed Draw Term Loan Commitments of all Delayed Draw
Term Lenders and (ii) at any time after advancing the Delayed Draw Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Delayed Draw Term Loans and the denominator
of which is the aggregate outstanding principal amount of the Delayed Draw Term
Loans of all Delayed Draw Term Lenders; provided that, in each case, in the case
of Section 2.24 when a Defaulting Lender shall exist, “Applicable Percentage”
shall disregard any Defaulting Lender’s Commitment.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees or the ticking fees payable
hereunder or with respect to any Commercial Letter of Credit, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread”, “Commitment Fee and Ticking Fee Rate” or
“Commercial Letter of Credit Rate”, as the case may be, based upon the Leverage
Ratio applicable on such date:

 

     Leverage Ratio:    Eurocurrency
Spread     ABR
Spread     Commercial
Letter of
Credit Rate     Commitment
Fee and
Ticking Fee
Rate  

Category 1:

   < 1.00 to 1.00      1.00 %      0 %      0.50 %      0.125 % 

Category 2:

   ³ 1.00 to 1.00 but <


2.00 to 1.00

     1.125 %      0.125 %      0.575 %      0.15 % 

Category 3:

   ³ 2.00 to 1.00      1.25 %      0.25 %      0.625 %      0.175 % 

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

2



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2 or 3 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of

 

3



--------------------------------------------------------------------------------

any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type and Class, made, converted or continued on the same date and, in the case
of Eurocurrency Loans, as to which a single Interest Period is in effect or
(c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit E-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit E-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Effective Date.

 

4



--------------------------------------------------------------------------------

“CDOR Rate” means, for any Revolving Loans denominated in Canadian Dollars, the
CDOR Screen Rate or, if applicable pursuant to the terms of Section 2.14(a), the
applicable Reference Bank Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Control” means the occurrence of any of the following: (a) any
circumstance or event which causes any person or entity other than Kevin Plank
and/or any of the Kevin Plank Family Entities, at any time, to own and control,
directly or indirectly, of record and beneficially, voting securities or other
interests constituting greater than fifty percent (50%) of the votes entitled to
be cast for the election of directors of the Company or (b) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Company on the first day of such period shall cease to constitute a majority of
the board of directors of the Company unless such new directors were selected by
the then-incumbent directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Delayed Draw Term Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of Bank of America, N.A., SunTrust Bank and
Wells Fargo Bank, National Association in its capacity as co-documentation agent
for the credit facilities evidenced by this Agreement.

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

5



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the account of any
Borrower for the purchase of goods in the ordinary course of business.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, Initial Term Loan Commitment and Delayed Draw Term Loan
Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Under Armour, Inc., a Maryland corporation.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, (a) the sum of (i) net income
(excluding extraordinary items), (ii) depreciation expense, (iii) amortization
expense, (iv) all other non-cash charges to net income (including but not
limited to non-cash stock compensation expense and changes in non-cash reserves
and allowances), (v) taxes and (vi) actual interest expense minus (b) non-cash
credits to net income, in each case of the Company and its Subsidiaries for such
period determined and consolidated in accordance with GAAP. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Leverage Ratio or the Interest Coverage Ratio or for purposes of testing a
covenant under Article VI or otherwise, if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Acquisition or
Material Disposition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (taking into account (A) such
cost savings as may be determined by the Company in a manner consistent with the
evaluation performed by the Company in deciding to make such Material
Acquisition or Material Disposition, as presented to the Company’s Board of
Directors, provided that the Company may take into account such cost savings
only if it in good faith determines on the date of calculation that it is
reasonable to expect that such cost savings will be implemented within 365 days
following the date of such Material Acquisition or Material Disposition (or in
the case of any calculation made subsequent to such 365th day, that such cost
savings have, in fact, been implemented) and (B) all transactions that are
directly related to such Material Acquisition or Material Disposition and are
entered into in connection and substantially contemporaneously therewith) and
shall be (i) in the case of a Material Acquisition, increased by an amount equal
to the Consolidated EBITDA (if positive) attributable to the Material
Acquisition for such Reference Period or decreased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) in the case of a Material Disposition, reduced by an amount equal to
the Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period as if such Material Acquisition or Material
Disposition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all of a business or operating unit of a business or
(ii) greater than 50% of the common stock or other Equity Interests of a

 

6



--------------------------------------------------------------------------------

Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $25,000,000; “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries in excess of
$25,000,000.

“Consolidated Interest Expense” means, for any period, the actual interest
expense, in each case of the Company and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.

“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of the
Company and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of the Company and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of Accounting Standards
Codification Topic 350) shall be disregarded.

“Consolidated Total Indebtedness” means at any time, all Indebtedness of the
Company and its Subsidiaries (other than inter-company Indebtedness or
Guarantees) calculated on a consolidated basis as of such time in accordance
with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within

 

7



--------------------------------------------------------------------------------

three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Delayed Draw Term Lender” means, as of any date of determination, each Lender
having an Delayed Draw Term Loan Commitment or that holds Delayed Draw Term
Loans.

“Delayed Draw Term Loan Availability Period” means the period from and including
the Effective Date to but excluding the earlier of (i) November 28, 2014 and
(ii) the date of termination of the Delayed Draw Term Loan Commitments.

“Delayed Draw Term Loan Commitment” means (a) as to any Delayed Draw Term
Lender, the aggregate commitment of such Delayed Draw Term Lender to make
Delayed Draw Term Loans as set forth on Schedule 2.01 or in the most recent
Assignment Agreement or other documentation contemplated hereby executed by such
Delayed Draw Term Lender, as such commitment may be (i) reduced or terminated
from time to time pursuant to Section 2.09 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 and (b) as to all Delayed Draw Term Lenders, the aggregate
commitment of all Delayed Draw Term Lenders to make Delayed Draw Term Loans,
which aggregate commitment shall be $100,000,000 on the date of this Agreement.
After advancing the Delayed Draw Term Loan, each reference to a Delayed Draw
Term Lender’s Delayed Draw Term Loan Commitment shall refer to that Delayed Draw
Term Lender’s Applicable Percentage of the Delayed Draw Term Loans.

“Delayed Draw Term Loan Maturity Date” means May 29, 2019, as extended (in the
case of each Delayed Draw Term Lender consenting thereto) pursuant to
Section 2.25.

“Delayed Draw Term Loans” means the term loans made by the Delayed Draw Term
Lenders to the Company pursuant to Section 2.01(c).

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. For
the avoidance of doubt, a disposition by a Person of its own Equity Interests
shall not constitute a Disposition. The terms “Dispose” and “Disposed of” shall
have correlative meanings.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary that has no
material revenue (other than investment income) and no material assets other
than the Equity Interests of (and/or receivables or other amounts due from) one
or more direct or indirect Foreign Subsidiaries that are CFCs, so long as such
Domestic Subsidiary does not incur, and is not otherwise liable for, any
Indebtedness or other liabilities (other than immaterial Indebtedness,
indebtedness owing to a Foreign Subsidiary (including a guarantee of a Foreign
Subsidiary’s Indebtedness) and intercompany indebtedness permitted pursuant to
Section 6.01(c)).

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America or a jurisdiction located therein.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or the Issuing Bank and any of their respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and the Lenders.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources or the management,
release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan, or the incurrence by any Loan Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) the receipt by any
Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate of any determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization,
terminated (within the meaning of Section 4041A of ERISA), or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (h) the failure by any Loan Party or any of its ERISA Affiliates to
make when due any required contribution to a Multiemployer Plan pursuant to
Sections 431 or 432 of the Code or any installment payment with respect to
Withdrawal Liability under Section 4201 of ERISA; or (i) any Foreign Plan Event.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such an agreement,
such Exchange Rate shall instead be calculated on the basis of the arithmetical
mean of the buy and sell spot rates of exchange of the Administrative Agent for
such Foreign Currency on the London market at 11:00 a.m., Local Time, on such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

10



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means (i) any Domestic Subsidiary that is a subsidiary of
a Foreign Subsidiary that is a CFC, (ii) any Domestic Subsidiary that is treated
as a disregarded entity for U.S. federal income tax purposes and that holds
Equity Interests of one or more Foreign Subsidiaries that are CFCs and (iii) any
Domestic Foreign Holdco Subsidiary. For the avoidance of doubt, no direct or
indirect Foreign Subsidiary (including any Foreign Subsidiary that becomes a
Foreign Subsidiary Borrower) will be an obligor with respect to any of the
Obligations of the Company or the Subsidiary Guarantors.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of March 29,
2011 by and among the Company, the guarantors party thereto, the lenders party
thereto and PNC Bank, National Association, as administrative agent, as amended,
restated supplemented or otherwise modified prior to the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next

 

11



--------------------------------------------------------------------------------

succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or assistant treasurer of the
Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to (x) for the periods during
which the Company does not have any Variable Interest Entities,
Section 5.01(a)(i) or 5.01(b)(i) and (y) for the periods when the Company has
one or more Variable Interest Entities, Section 5.01(a)(ii) or 5.01(b)(ii).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Plan” means any employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is maintained or contributed to by any Loan Party or any
ERISA Affiliate.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered, or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

12



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade and
accounts payable and accrued expenses, in each case incurred in the ordinary
course of business, and any earnout obligations or similar deferred or
contingent purchase price obligations until matured or earned), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person (to the extent of such Person’s interest in such property, which shall
not exceed the greater of the book or fair market value of property subject to
such Lien), whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances

 

13



--------------------------------------------------------------------------------

and (j) all net payment and performance obligations of such Person under or in
connection with Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. For purposes of all calculations provided for in
this Agreement, there shall be disregarded any Guarantee of any Person in
respect of any Indebtedness of any other Person with which the accounts of such
first Person are then required to be consolidated in accordance with GAAP. For
the avoidance of doubt, any amounts available and not drawn under the
Commitments shall be deemed not to be Indebtedness and “Indebtedness” shall not
include the obligations of any Person to pay rent or other amounts under any
lease (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as in effect on
the Effective Date. The amount of any net obligation under any Swap Agreement on
any date shall be the Swap Termination Value as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated May
2014 relating to the Company and the Transactions.

“Initial Term Lender” means, as of any date of determination, each Lender having
an Initial Term Loan Commitment or that holds Initial Term Loans.

“Initial Term Loan Commitment” means (a) as to any Initial Term Lender, the
aggregate commitment of such Initial Term Lender to make Initial Term Loans as
set forth on Schedule 2.01 or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Initial Term Lender and
(b) as to all Initial Term Lenders, the aggregate commitment of all Initial Term
Lenders to make Initial Term Loans, which aggregate commitment shall be
$150,000,000 on the date of this Agreement. After advancing the Initial Term
Loan, each reference to an Initial Term Lender’s Initial Term Loan Commitment
shall refer to that Initial Term Lender’s Applicable Percentage of the Initial
Term Loans.

“Initial Term Loan Maturity Date” means May 29, 2019, as extended (in the case
of each Initial Term Lender consenting thereto) pursuant to Section 2.25.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Company pursuant to Section 2.01(b).

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.07(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the applicable Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the applicable Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if acceptable to all Lenders, twelve months) thereafter, as the applicable
Borrower (or the Company on behalf of the applicable Borrower) may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which the applicable Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition (in one transaction or a series of transactions) by such
Person of Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or any assets constituting a business unit of, any other Person, or any
direct or indirect loan, advance, Guarantee, investment or capital contribution
by such Person to any other Person. In computing the amount involved in any
Investment at the time outstanding, (a) undistributed earnings of, and unpaid
interest accrued in respect of Indebtedness owing by, such other Person shall
not be included, (b) there shall not be deducted from the amounts invested in
such other Person any amounts received as earnings (in the form of dividends,
interest or otherwise) on such Investment or as loans from such other Person and
(c) unrealized increases or decreases in value, or write-ups, write-downs or
writeoffs, of Investments in such other Person shall be disregarded.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Lender designated
by the Company as an “Issuing Bank” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent), each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

15



--------------------------------------------------------------------------------

“Japanese Yen” means the lawful currency of Japan.

“Kevin Plank Family Entity” shall mean (i) any not-for-profit corporation
controlled by Kevin Plank, his wife or children, or any combination thereof,
(ii) any other corporation if at least 66% of the value and voting power of its
outstanding equity is owned by Kevin Plank, his wife or children, or any
combination thereof; (iii) any partnership if at least 66% of the value and
voting power of its partnership interests are owned by Kevin Plank, his wife or
children, or any combination thereof; (iv) any limited liability or similar
company if at least 66% of the value and voting power of the company and its
membership interests are owned by Kevin Plank, his wife or children; or (v) any
trust the primary beneficiaries of which are Kevin Plank, his wife, children
and/or charitable organizations, which if the trust is a wholly charitable
trust, at least 66% of the trustees of such trust are appointed by Kevin Plank
or his wife.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement and (b) any Eurocurrency
Borrowing denominated in any Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency at
approximately 11:00 a.m. Toronto, Ontario time, on the Quotation Day for such
currency and Interest Period; provided that, if any Local Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if a

 

16



--------------------------------------------------------------------------------

LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be available
at the applicable time for the applicable Interest Period (the “Impacted
Interest Period”), then the LIBOR Screen Rate or the Local Screen Rate, as the
case may be, for such currency and such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling and Japanese Yen.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. Solely for the
avoidance of doubt, the filing of a Uniform Commercial Code financing statement
that is a protective lease filing in respect of an operating lease that does not
constitute a security interest in the leased property or otherwise give rise to
a Lien does not constitute a Lien solely on account of being filed in a public
office.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e) and any Letter of Credit applications now or
hereafter executed by or on behalf of any Loan Party and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Screen Rate” means the CDOR Screen Rate.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.

 

17



--------------------------------------------------------------------------------

“Maturity Date” means the Revolving Credit Maturity Date, the Delayed Draw Term
Loan Maturity Date or the Initial Term Loan Maturity Date, as the case may be.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to the ratings
business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Quoted Currency” means Canadian Dollars.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

18



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (in one transaction or a series of
related transactions) by the Company or any Subsidiary, on or after the
Effective Date (whether effected through a purchase of Equity Interests or
assets or through a merger, consolidation or amalgamation), of (i) greater than
50% of the Equity Interests of a Person, including the acquisition of additional
Equity Interests of any Person in which the Company or any Subsidiary owns an
Equity Interest or (ii) the assets constituting all or substantially all of a
business or operating business unit of another Person; provided that (a) the
assets so acquired or, as the case may be, the assets of the Person so acquired
shall be in a Related Line of Business, (b) no Default shall have occurred and
be continuing at the time thereof or would result therefrom, (c) such
acquisition shall be effected in such manner so that the acquired Equity
Interests or assets are owned either by the Company or a Subsidiary and, if
effected by merger, consolidation or amalgamation, the continuing, surviving or
resulting entity shall be the Company or a Subsidiary, (d) the Company and its
Subsidiaries shall be in compliance, on a pro forma basis after giving effect to
such acquisition, with the covenants contained in Section 6.07 recomputed as at
the last day of the most recently ended fiscal quarter of the Company for which
Financials are available, as if such acquisition had occurred on the first day
of each relevant period for testing such compliance and (e) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions consummated
during any fiscal year of the Borrower, does not exceed $50,000,000; provided
that such Dollar limitation shall not be applicable (and Permitted Acquisitions
that otherwise meet the requirements in the foregoing clauses (a) through
(d) shall be permitted in unlimited amounts) if at the time of the consummation
of such acquisition and immediately after giving effect (including giving effect
on a pro forma basis) thereto, the Leverage Ratio is equal to or less than 3.00
to 1.00.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes and duties, assessments, governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.04, including Liens imposed for one or more Special Tax Districts;

(b) landlords, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.04;

 

19



--------------------------------------------------------------------------------

(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business and letters of credit and
guarantees issued in respect thereof;

(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;

(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;

(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America) or any Participating Member
State;

(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;

(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;

 

20



--------------------------------------------------------------------------------

(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;

(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;

(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;

(i) corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least A-, or their equivalent, as follows: (i) corporate notes and
bonds and (ii) medium term notes;

(j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above;

(k) trade credit extended on usual and customary terms in the ordinary course of
business; and

(l) advances to employees in the ordinary course of business to meet reasonable
expenses.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
secured by any Lien on any asset(s) of the Company or any Subsidiary and
(b) Indebtedness of any Subsidiary which is not a Subsidiary Guarantor, in each
case owing to a Person other than the Company or any Subsidiary.

 

21



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Line of Business” means: (a) any line of business in which the Company
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or other distribution of products or
services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary, complimentary or
related business, or a reasonable extension, development or expansion thereof,
and any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

 

22



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.

“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments is $400,000,000.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Maturity Date” means May 29, 2019, as extended (in the case of
each Revolving Lender consenting thereto) pursuant to Section 2.25.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made by a Revolving Lender made pursuant to
Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor to the ratings business thereof.

 

23



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” means, collectively, the LIBOR Screen Rate and the Local Screen
Rate.

“SEC” means the United States Securities and Exchange Commission.

“Significant Subsidiary” means any Domestic Subsidiary that is a “Significant
Subsidiary” as defined in Regulation S-X, part 210.1-02 of Title 17 of the Code
of Federal Regulations.

“Special Tax District” means a special taxing district that is created to
(a) support any TIF Financing Obligation, or (b) provide services supplemental
to those customarily provided by the applicable local Governmental Authorities.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of any Borrower or,
subject to Section 2.06(a), any Subsidiary, in respect of obligations of such
Borrower incurred pursuant to contracts made or performances undertaken or to be
undertaken or like matters relating to contracts to which the such Borrower is
or proposes to become a party in furtherance of such Person’s good faith
business purposes, including, but not limited to, for insurance purposes and in
connection with lease transactions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

24



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company. Notwithstanding the foregoing,
any reference herein to a Subsidiary shall exclude any Variable Interest Entity.

“Subsidiary Guarantor” means each Significant Subsidiary that is party to the
Subsidiary Guaranty and each other Subsidiary that the Company elects to cause
to become a party to the Subsidiary Guaranty in its sole and absolute
discretion. The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto. Notwithstanding the foregoing, no Excluded
Subsidiary shall be required to be a Subsidiary Guarantor. The sole Subsidiary
Guarantor on the Effective Date is Under Armour Retail, Inc., a Maryland
corporation.

“Subsidiary Guaranty” means that certain Guarantee Agreement dated as of the
Effective Date in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, as amended,
restated, supplemented or otherwise modified from time to time.

“Swap Agreement” means (i) any agreement with respect to any swap, forward,
future or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement, and (ii) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value (s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

25



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means PNC Bank, National Association in its capacity as
syndication agent for the credit facilities evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means any Initial Term Lender or Delayed Draw Term Lender.

“Term Loans” means the Initial Term Loans and the Delayed Draw Term Loans.

“Tide Point Loan” means the term loan under that certain Loan Agreement, by and
among the Company, the guarantors party thereto and PNC Bank, National
Association, dated as of December 3, 2012, as amended from time to time.

“TIF Financing Obligation” means any notes, bonds or other obligations issued by
a Governmental Authority at the request and for the benefit of the Company or
any of its Subsidiaries and the community in which the Company or any of its
Subsidiaries conducts any portion of its business.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Variable Interest Entity” means any variable interest entity that the Company
is required to consolidate pursuant to Accounting Standards Codification Topic
810.

 

26



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Exchange Rates; Variable Interest
Entities. (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or

 

27



--------------------------------------------------------------------------------

any Subsidiary at “fair value”, as defined therein, (ii) without giving effect
to any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.

(b) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDA), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.

(c) All references herein to consolidated financial statements of the Company
and its Subsidiaries or to the determination of any amount for the Company and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to exclude each Variable Interest Entity that the Company would
otherwise be required to consolidate pursuant to Accounting Standards
Codification Topic 810.

SECTION 1.05. Certifications. All certificates and other statements required to
be made by any officer, director or employee of a Loan Party pursuant to any
Loan Document are and will be made on the behalf of such Loan Party and not in
such officer’s, director or employee’s individual capacity.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrowers in Agreed Currencies from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures exceeding the aggregate Revolving
Commitments, (b) each Initial Term Lender with an Initial Term Loan Commitment
(severally and not jointly) agrees to make an Initial Term Loan to the Company
in Dollars on the Effective Date, in an amount equal to such Lender’s Initial
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent and (c) each Delayed Draw Term Lender with a Delayed
Draw Term Loan Commitment (severally and not jointly) agrees to make a Delayed
Draw Term Loan to the Company in Dollars in a single drawing during the Delayed
Draw Term Loan Availability Period, in an amount equal to such Lender’s Delayed
Draw Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

28



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY10,000,000 or (ii) a Foreign Currency other than Japanese Yen, 100,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing , the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than
12:00 noon, Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than 12:00 noon, Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic

 

29



--------------------------------------------------------------------------------

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing, an Initial Term
Loan Borrowing or a Delayed Draw Term Loan Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company from time to time during the Revolving Credit Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans

 

30



--------------------------------------------------------------------------------

exceeding $50,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank) by 5:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

 

31



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or for the account of any
Subsidiary or Variable Interest Entity, in a form reasonably acceptable to the
relevant Issuing Bank, at any time and from time to time during the Revolving
Credit Availability Period. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by any Borrower to, or
entered into by any Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary or Variable Interest
Entity as provided in the first sentence of this paragraph, the Company will be
fully responsible for the reimbursement of LC Disbursements in accordance with
the terms hereof, the payment of interest thereon and the payment of fees due
under Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary or Variable Interest Entity that is an account
party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure solely in respect of Standby Letters of Credit
shall not exceed $50,000,000 and (ii) subject to Sections 2.04 and 2.11(b), the
sum of the Dollar Amount of the total Revolving Credit Exposures shall not
exceed the aggregate Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date. Notwithstanding the foregoing, any Letter of Credit issued in the
final year prior to the Revolving Credit Maturity Date may expire no later than
one year after the Revolving Credit Maturity Date so long as the Company cash
collateralizes an amount equal to 105% of the face amount of such Letter of
Credit, by no later than thirty (30) days prior to the Revolving Credit Maturity
Date, in the manner described in Section 2.06(j) and otherwise on terms and
conditions reasonably acceptable to the applicable Issuing Bank and the
Administrative Agent. For the avoidance of doubt, if the Revolving Credit
Maturity Date shall be extended pursuant to Section

 

32



--------------------------------------------------------------------------------

2.25, “Revolving Credit Maturity Date” as referenced in this clause (c) shall
refer to the Revolving Credit Maturity Date as extended pursuant to
Section 2.25; provided that, notwithstanding anything in this Agreement
(including Section 2.25 hereof) or any other Loan Document to the contrary, the
Revolving Credit Maturity Date, as such term is used in reference to any Issuing
Bank or any Letter of Credit issued thereby, may not be extended without the
prior written consent of the relevant Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to any Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the applicable Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 12:00 noon, Local Time,
on the Business Day immediately following the date that such LC Disbursement is
made; provided that, if such LC Disbursement is not less than the Dollar Amount
of $500,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, such Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If any
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative

 

33



--------------------------------------------------------------------------------

Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to such Issuing Bank or, to
the extent that Revolving Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as
their interests may appear. Any payment made by a Revolving Lender pursuant to
this paragraph to reimburse the relevant Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans, Eurocurrency Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If any Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, such Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to a Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

34



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of any Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to the Dollar Amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that such Borrower is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral

 

35



--------------------------------------------------------------------------------

shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the applicable Borrower.
Each Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any Reimbursement Obligation required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such payment
in respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section

 

36



--------------------------------------------------------------------------------

2.01(b) or (c), as the case may be, and (ii) Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Company or the relevant Borrower
designated by the Company or the relevant Borrower in the applicable Borrowing
Request; provided that Revolving Loans or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
((x) in the case of an ABR Borrowing, prior to the proposed time of such
Borrowing and (y) otherwise prior to the proposed date of any Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If a Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by a Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section (or pursuant to other arrangements separately agreed
upon by the relevant Borrower and the Administrative Agent). A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the

 

37



--------------------------------------------------------------------------------

relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

 

38



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Initial Term Loan Commitments shall terminate at 3:00 p.m.
(New York City time) on the Effective Date, (ii) the Delayed Draw Term Loan
Commitments shall terminate on the earlier of (x) the funding of the Delayed
Draw Term Loans hereunder and (y) 3:00 p.m. (New York City time) on the date on
which the Delayed Draw Term Loan Availability Period expires and (iii) the
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments and/or the Delayed Draw Term Loan Commitments; provided
that (i) each reduction of such Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments or the Delayed Draw Term Loan
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments or the Delayed Draw Term Loan Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments or the Delayed Draw Term Loan Commitments under paragraph (b) of
this Section shall be permanent. Each reduction of the Revolving Commitments or
the Delayed Draw Term Loan Commitments shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of the
applicable Class.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Revolving Credit Maturity Date
in the currency of such Loan and (ii) in the case of the Company, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Credit Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding. The Company shall repay (i) the Initial Term
Loans in equal installments of $3,750,000 on the last day of each June,
September, December and March ending on or after June 30, 2014 and (ii) the
Delayed Draw Term Loans in equal installments of 2.5% of the aggregate principal
amount of the Delayed Draw Term Loans actually funded on the last day of each
June, September, December and March commencing with the first fiscal quarter
ending immediately after the date of funding of the Delayed Draw Term Loans, in
each case as adjusted from time to time pursuant to Section 2.11(a)). To the
extent not previously repaid, all unpaid Initial Term Loans and unpaid Delayed
Draw Term Loans shall be paid in full in Dollars by the Company on the
applicable Maturity Date for such Class of Term Loans.

 

39



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request, through the Administrative Agent, that Loans made by
it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, Local
Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the applicable Class of
Term Loans

 

40



--------------------------------------------------------------------------------

included in the prepaid Term Loan Borrowing in such order of application as
directed by the Company. Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.13 and (ii) break funding payments
pursuant to Section 2.16 (if any).

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii) solely as a result of fluctuations in currency exchange rates, the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the aggregate Revolving Commitments,
the Borrowers shall in each case immediately repay Revolving Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the aggregate Revolving Commitments.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender (i) in respect of such Lender’s Delayed Draw Term
Loan Commitment, a ticking fee, which shall accrue at the Applicable Rate on the
daily amount of such Lender’s Delayed Draw Term Loan Commitment during the
period from and including the date that is thirty-one (31) days after the
Effective Date to but excluding the date on which such Delayed Draw Term Loan
Commitment terminates as provided in Section 2.09(a) and (ii) in respect of such
Lender’s Revolving Commitment, a commitment fee, which shall accrue at the
Applicable Rate on the average Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Revolving Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure. Accrued ticking
fees and commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
applicable Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any ticking fees and commitment fees
accruing after the date on which the applicable Commitments terminate shall be
payable on demand. All ticking fees and commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Standby Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily Dollar Amount of such Lender’s LC Exposure in respect of
Standby Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Standby Letters of Credit) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure in respect of Standby Letters
of Credit, (ii) to the Administrative Agent for the account of each Revolving
Lender a participation fee with respect to its participations in Commercial
Letters of Credit, which shall accrue at the Applicable Rate applicable to
Commercial Letters of Credit on the average daily Dollar Amount of such Lender’s
LC Exposure in respect of Commercial Letters of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements in respect of Commercial
Letters of Credit) during the period from and including the Effective Date to
but excluding the later of the date on which such

 

41



--------------------------------------------------------------------------------

Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure in respect of Commercial Letters of Credit and
(iii) to the relevant Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum separately agreed upon by the Company and such
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within ten (10) Business Days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of ticking fees,
commitment fees and participation fees, to the applicable Lenders. Fees paid
shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any

 

42



--------------------------------------------------------------------------------

Loan (other than a prepayment of an ABR Revolving Loan prior to the end of the
Revolving Credit Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest for Borrowings (A) denominated in Pounds Sterling and (B) computed
by reference to the CDOR Rate, in each case of the foregoing clauses (A) and
(B) shall be computed on the basis of a year of 365 days, and in each case of
the foregoing clauses (i) and (ii) shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the applicable Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing such
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency with respect to such Eurocurrency Borrowing for any
reason, and the Administrative Agent shall reasonably determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the LIBO Rate for such
Interest Period for such Eurocurrency Borrowing shall be the Reference Bank
Rate; provided that if the Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, however, that if less than two Reference Banks shall supply a rate to
the Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the cost to each Lender to fund its pro rata share of
such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion, such rate,
the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any

 

43



--------------------------------------------------------------------------------

Borrowing as, a Eurocurrency Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective and, unless
repaid, (A) in the case of a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing and (B) in the case of a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, such
Eurocurrency Revolving Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Revolving Borrowing shall be the COF Rate; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then, upon request of such Lender,
such Issuing Bank or such other Recipient, the applicable Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or

 

44



--------------------------------------------------------------------------------

such Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Bank’s policies and
the policies of such Lender’s or such Issuing Bank’s holding company with
respect to capital adequacy and liquidity), then, upon request of such Lender or
such Issuing Bank, as the case may be, from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
or such Issuing Bank, as applicable, under agreements having provisions similar
to this Section 2.15, after consideration of such factors as such Lender or such
Issuing Bank, as applicable, then reasonably determines to be relevant.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay, or
cause the other Borrowers to pay, such Lender or such Issuing Bank, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail the calculation of any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

45



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. For the avoidance of doubt, the Loan Parties will not be
required to pay any additional amounts (or indemnification payments pursuant to
paragraph (d) of this Section 2.17) with respect to any U.S. federal income
Taxes that are imposed on a gross basis on, or that are required to be withheld
or deducted from, a payment to any Recipient that would not have been imposed
but for any Change in Law occurring after the date on which such Recipient
became a party to this Agreement.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

46



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank”

 

47



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN (or successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund),

 

48



--------------------------------------------------------------------------------

net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made and (ii) to the
Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. Subject
to the proviso in the definition of Interest Period, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

49



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) [Intentionally omitted].

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

50



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of clauses (i) and (ii) above, in any order
as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the relevant Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Revolving Commitments (each, an “Incremental Revolving Credit
Increase”) or enter into one or more tranches of incremental term loans (each an
“Incremental Term Loan”), in each case with a

 

51



--------------------------------------------------------------------------------

minimum aggregate principal amount of $25,000,000 (and increments of $5,000,000
in excess thereof) so long as, after giving effect thereto, the aggregate amount
of such increases in Revolving Commitments and all such Incremental Term Loans
does not exceed $150,000,000. The Company may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, or to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing Revolving
Commitments, or to participate in such Incremental Term Loans, or provide new
Revolving Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the reasonable approval of the Company and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit B hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit C hereto. No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Revolving Commitments or Incremental Term Loan pursuant to
this Section 2.20. Increases and new Revolving Commitments and Incremental Term
Loans created pursuant to this Section 2.20 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Revolving
Commitments (or in the Revolving Commitment of any Lender) or tranche of
Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis) with the covenants contained in
Section 6.07 and (ii) the Administrative Agent shall have received documents and
opinions consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase. On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be, unless waived by
any applicable Lender in its reasonable discretion, subject to indemnification
by the Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirement contained elsewhere in this
Agreement shall not apply to any transaction that may be effected pursuant to
the immediately preceding sentence. The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the Term Loans,
(b) shall not mature earlier than the latest Maturity Date in effect on the date
of incurrence of such Incremental Term Loans (but may have amortization prior to
such date) and (c) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans and the Term Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental

 

52



--------------------------------------------------------------------------------

Term Loans maturing after the latest Maturity Date in effect on the date of
incurrence of such Incremental Term Loans may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the latest Maturity Date in effect on the date of
incurrence of such Incremental Term Loans and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans and the Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. For the
avoidance of doubt, (a) any Increasing Lender making any Incremental Term Loan
shall be entitled to the same voting rights as the existing Term Loan Lenders,
(b) the Increasing Lenders shall be included in any determination of the
Required Lenders and the Required Revolving Lenders, as applicable, and, unless
otherwise specified in this Agreement or otherwise agreed, the Increasing
Lenders will not constitute a separate voting class for any purposes under this
Agreement and (c) any Increasing Lender with an Incremental Revolving Credit
Increase shall be entitled to the same voting rights as the existing Revolving
Credit Lenders under the Revolving Credit Facility and any extensions of credit
made in connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder. The Incremental Term Loan Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.21. [Intentionally Omitted].

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such

 

53



--------------------------------------------------------------------------------

Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Foreign Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Required Revolving
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

54



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.24(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its funding obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the relevant Issuing Bank, as the case may be, shall have
entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.25. Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not earlier
than 60 days and not later than 30 days prior to each anniversary of the date of
this Agreement (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Revolving Credit Maturity Date, Initial Term Loan Maturity
Date or Delayed Draw Term Loan Maturity Date, as the case may be (the
“Applicable Maturity Date”), to the date that is one year after the Applicable
Maturity Date then in effect for such Lender (the “Existing Maturity Date”).
Such notice may include a condition that no extension will become effective
unless Lenders representing a minimum aggregate principal amount of Loans of a
given Class consent to such extension. For the avoidance of doubt, the Company
may request extensions of any Class without requesting an extension of the other
Class.

 

55



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender of the applicable Class, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 15 days after the date on which the
Administrative Agent received the Company’s extension request (the “Lender
Notice Date”), advise the Administrative Agent whether or not such Lender agrees
to such extension (each applicable Lender that determines to so extend its
Applicable Maturity Date, an “Extending Lender”). Each Lender of the applicable
Class that determines not to so extend its Applicable Maturity Date (a
“Non-Extending Lender”), shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Notice Date), and any Lender of the applicable Class that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Applicable Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each applicable Lender’s determination under this Section no
later than the date that is 15 days prior to the applicable Extension Date (or,
if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender, to replace such Non-Extending Lender with, and add as a
“Revolving Lender” (in the case of any extension of the Revolving Credit
Maturity Date) or as a “Initial Term Lender” (in the case of any extension of
the Initial Term Loans) or as a “Delayed Draw Term Lender” (in the case of any
extension of the Delayed Draw Term Loan Maturity Date) under this Agreement in
place thereof, one or more banks, financial institutions or other entities
(each, an “Additional Commitment Lender”) approved by the Administrative Agent
in accordance with the procedures provided in Section 2.19(b), each of which
applicable Additional Commitment Lenders shall have entered into an Assignment
and Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the Applicable Maturity Date for such Non-Extending Lender, assume a
Revolving Commitment and/or Initial Term Loans or Delayed Draw Term Loan
Commitment or Delayed Draw Term Loans, as the case may be (and, if any such
Additional Commitment Lender is already a Lender of the applicable Class, its
Commitment of such Class shall be in addition to such Lender’s Commitment of
such Class hereunder on such date). Prior to any Non-Extending Lender being
replaced by one or more Additional Commitment Lenders pursuant hereto, such
Non-Extending Lender may elect, in its sole discretion, by giving irrevocable
notice thereof to the Administrative Agent and the Company (which notice shall
set forth such Lender’s new Applicable Maturity Date), to become an Extending
Lender. The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the Company but without the consent of any other Lenders; provided that any
amendments to the scheduled amortization of any Class of Term Loans held by
Extending Lenders and any Additional Commitment Lenders shall be subject to the
consent of the applicable Extending Lenders and Additional Commitment Lenders.

 

56



--------------------------------------------------------------------------------

(e) [Intentionally Omitted].

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of each Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.25 shall not be effective with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects (or in all respects if
such representation is qualified by materiality or Material Adverse Effect) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by each Borrower approving or consenting to such extension.

(g) Maturity Date for Non-Extending Lenders. On each Existing Maturity Date
applicable to such Lender, (i) to the extent of the Commitments and Loans of
each Non-Extending Lender of the relevant Class not assigned to the Additional
Commitment Lenders of such Class, the Commitment of each Non-Extending Lender of
such Class shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender of such Class in accordance with Section 2.10 (and shall
pay to such Non-Extending Lender all of the other Obligations owing to it under
this Agreement) and after giving effect thereto shall prepay any Loans of the
applicable Class outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Loans of the applicable Class ratable with any revised Applicable Percentages of
the respective Lenders of such Class effective as of such date, and the
Administrative Agent shall administer any necessary reallocation of the
applicable Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Significant Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is

 

57



--------------------------------------------------------------------------------

applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Significant Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document has been duly executed and delivered by each Loan Party which
is a party thereto and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation, reconstruction, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture or any material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets and (d) will not result in the creation or imposition
of any Lien on any asset of the Company or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, comprehensive income, stockholders’ equity and cash flows
as of and for the fiscal year ended December 31, 2013, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated subsidiaries (as defined under GAAP) as of such dates and for such
periods in accordance with GAAP.

(b) Since December 31, 2013, there has been no material adverse change in the
business, operations, property or financial condition of the Company and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Except as set forth on Schedule 3.05, each of the
Company and its Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to the operation of its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes or such other defects as, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) The Company and its Subsidiaries collectively own, or are licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
which are material to the Company’s consolidated business, and the use thereof
by the Company and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

58



--------------------------------------------------------------------------------

SECTION 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the best knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (except for litigation disclosed prior to the Effective
Date in reports publicly filed by the Company under the Securities Exchange Act
of 1934, as amended) or (ii) that involve this Agreement or the Transactions.

SECTION 3.07. Investment Company Status. No Borrower or Subsidiary Guarantor is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.08. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.09. ERISA. (i) Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Disclosure. All of the written or formally presented reports,
financial statements and certificates furnished by or on behalf of any Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or hereafter delivered hereunder or reports filed pursuant to the
Securities Exchange Act of 1934, as amended (other than projections, budgets,
other estimates and information of a general economic or industry-specific
nature), in each case as modified or supplemented by other information so
furnished prior to the date on which this representation and warranty is made or
deemed made) as of the date of such reports, financial statements or
certificates, and when taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Company and the other Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared.

SECTION 3.11. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.12. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
officers

 

59



--------------------------------------------------------------------------------

and employees and to the knowledge of the Company its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. No Borrowing
or Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the other Loan Documents and
such other legal opinions, certificates, documents, instruments and agreements
as the Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit D.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Loan
Parties and (ii) the General Counsel of the Company, each in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and covering
such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit D.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Company, certifying (i) that the representations and
warranties contained in Article III are true and correct as of such date and
(ii) that no Default or Event of Default has occurred and is continuing as of
such date.

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the credit facility evidenced by the Existing Credit
Agreement shall be concurrently terminated and cancelled and all indebtedness
thereunder shall have been fully repaid and any and all Liens thereunder will be
concurrently terminated.

 

60



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received all fees and expenses and other
amounts due and payable, and for which invoices have been presented, at least
one (1) Business Day prior to the Effective Date.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06) shall be true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that any such representation or warranty that by its
express terms is made as of a specific date shall have been true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by materiality or Material Adverse Effect) as of such specific date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section; provided, however, that for the avoidance of doubt,
the conversion or continuation of an existing Borrowing pursuant to Section 2.08
of this Agreement does not constitute the Borrowing of a Loan under this
Section 4.02 and shall not result in a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such Subsidiary
(or if such Subsidiary has not appointed a Secretary or Assistant Secretary, any
officer of such Subsidiary), of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary (or if such Subsidiary has not appointed a Secretary or
Assistant Secretary, any officer of such Subsidiary), which shall identify by
name and title and bear the signature of the officers of such Subsidiary
authorized to request Borrowings hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Subsidiary is becoming a
party, upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company or such
Subsidiary;

 

61



--------------------------------------------------------------------------------

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, or cash collateralized in accordance with
Section 2.06(j) and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), (i) its audited consolidated balance
sheet and related statements of income, comprehensive income, stockholders’
equity and cash flows as of the end of and for such year and (ii) solely to the
extent the Company has one or more Variable Interest Entities during such
period, an unaudited consolidated balance sheet and related statement of income
and cash flows as of the end of and for such year (excluding, in the case of
this clause (ii), all Variable Interest Entities) which shall not include any
footnotes, and (x) in the case of each of clauses (i) and (ii) above, setting
forth in each case in comparative form the figures for the previous fiscal year,
(y) in the case of clause (i) above, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial condition and results of operations and cash flows of the Company
and its consolidated subsidiaries (as defined under GAAP) on a consolidated
basis in accordance with GAAP and (z) in the case of clause (ii) above,
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations and cash flows of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (except that Variable Interest Entities have been excluded);

(b) within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), (i) its consolidated balance sheet and related statements of income,

 

62



--------------------------------------------------------------------------------

comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year and
(ii) solely to the extent the Company has one or more Variable Interest Entities
during such period, a consolidated balance sheet and related statement of income
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year (excluding, in the case of this clause (ii), all
Variable Interest Entities) which shall not include any footnotes, and, in the
case of each of clauses (b)(i) and (b)(ii) above, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations and cash flows of the
Company and its consolidated subsidiaries (as defined under, and in accordance
with, GAAP) in the case of clause (b)(i) or consolidated Subsidiaries in the
case of clause (b)(ii), in each case on a consolidated basis in accordance with
GAAP (except that, in the case of clause (b)(ii), Variable Interest Entities
have been excluded), subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) stating that
he or she has obtained no knowledge that a Default has occurred (except as set
forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the financial condition of the Company or any Subsidiary as the Administrative
Agent may reasonably request.

Documents required to be delivered pursuant to or in respect of clauses (a),
(b) and (d) of this Section 5.01 may be delivered electronically and, in the
case of documents required to be delivered pursuant to or in respect of clauses
(a)(i) and (b)(i), shall automatically be deemed to have been delivered on the
date on which reports containing such information are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.
Documents required to be delivered pursuant to clause (c) of this Section 5.01
may be delivered to the Administrative Agent electronically via .pdf.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

 

63



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Notwithstanding the foregoing,
notices required to be delivered pursuant to or in respect of clauses (b),
(c) and (d) of this Section 5.02 shall automatically be deemed to have been
delivered on the date on which reports or other filings disclosing the
occurrence of the applicable development or event are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except, in each case (other than the case of the
foregoing requirements insofar as they relate to the legal existence of the
Borrowers and the Subsidiary Guarantors), to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
the Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and except for surplus and
obsolete properties, and (b) maintain, with financially sound and reputable
insurance companies, insurance on such of its property and in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries in conformity in all material respects with all applicable laws,
rules and regulations of any Governmental Authority are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, on an annual basis at the request of the
Administrative Agent (or at any time after the occurrence and during the
continuance of a Default), permit any representatives designated by the
Administrative Agent or any Lender (prior to the occurrence or continuation of a
Default or an Event of Default, at the Administrative Agent’s or such Lender’s
expense, as applicable, unless otherwise agreed to by the Administrative Agent
or such Lender, as applicable, and the Company, and following the occurrence or
continuation of a Default or an Event of Default, at the Company’s expense),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts

 

64



--------------------------------------------------------------------------------

from its books and records (other than materials protected by the
attorney-client privilege and materials which the Company or such Subsidiary, as
applicable, may not disclose without violation of a confidentiality obligation
binding upon it), and to discuss its affairs, finances and condition with its
officers and independent accountants, so long as afforded an opportunity to be
present, all during reasonable business hours. It is understood that so long as
no Event of Default has occurred and is continuing, such visits and inspections
shall be coordinated through the Administrative Agent.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and (ii) perform in all material respects its obligations under material
agreements to which it is a party, in each case except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only (i) to refinance Indebtedness in existence on the Effective
Date under the Existing Credit Agreement and (ii) to finance the working capital
needs, capital expenditures, Permitted Acquisitions, Investments permitted under
Section 6.04, Restricted Payments permitted under Section 6.06 and other general
corporate purposes of the Company and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for the purpose of
purchasing or carrying, or to extend credit to others for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation T, U or X of
the Board or for any other purpose that entails a violation of any such
regulations. No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. The Commercial Letters of Credit shall
be used solely to finance purchases of goods by the Company and its Subsidiaries
in the ordinary course of their business, and the Standby Letters of Credit
shall be used solely for the purposes described in the definition of such term
in Section 1.01.

SECTION 5.09. Subsidiary Guaranty. The Company shall evaluate which of its
Domestic Subsidiaries (other than any Excluded Subsidiary) qualify as
Significant Subsidiaries on each date on which the Company furnishes to the
Administrative Agent the financial statements required by Section 5.01(a) or
5.01(b) (each, a “Determination Date”). Each Domestic Subsidiary that becomes a
Significant Subsidiary (other than any Excluded Subsidiary) subsequent to the
Effective Date shall within thirty (30) days of the Determination Date execute
and deliver to the Administrative Agent a supplement to the Subsidiary Guaranty
pursuant to which such Subsidiary shall become a party thereto as a Subsidiary
Guarantor, together with such other documents and legal opinions with respect
thereto as the Administrative Agent shall reasonably request (which documents
and opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent). In addition, the Company may elect to cause additional
Subsidiaries that are not Significant Subsidiaries to become party to the
Subsidiary Guaranty in its sole and absolute discretion.

 

65



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j) and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, refinancings, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (plus unpaid
accrued interest and premium (including redemptions) thereon and underwriting
discounts, defeasance costs, fees, and commissions and expenses) or shorten the
final maturity or weighted average life to maturity thereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;

(d) Guarantees by (i) the Company of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of the Company or any other Subsidiary and (iii) the
Company of Indebtedness of any joint venture; provided that the aggregate amount
of such Guarantees incurred pursuant to this clause (iii) shall not exceed
$100,000,000 in the aggregate at any time outstanding;

(e) Indebtedness of the Company or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, repair,
replacement, improvement or leasing of any real property, fixed or capital
assets, including Capital Lease Obligations and the Tide Point Loan, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred no more than 270 days prior to or within 270 days after
such ownership, development, leasing, acquisition or the completion of such
construction, repair, replacement or improvement;

(f) Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
renewals and replacements of any such indebtedness that do not increase the
outstanding principal amount thereof or shorten the final maturity or weighted
average life to maturity thereof;

(g) Priority Indebtedness (excluding any Indebtedness permitted by Sections
6.01(a), (e) and (f)) in an aggregate principal amount outstanding not to
exceed, at the time of incurrence of any such Priority Indebtedness, 10% of the
Company’s then Consolidated Net Worth (determined as of the last day of the most
recently completed fiscal quarter for which financial statements are available);

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

66



--------------------------------------------------------------------------------

(i) Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);

(j) Indebtedness under Swap Agreements not entered into for speculative
purposes;

(k) unsecured Indebtedness (excluding any Indebtedness permitted by
Section 6.01(f)), not otherwise permitted by this Section, of any Borrower or
any Subsidiary Guarantor in an aggregate outstanding amount not to exceed
$50,000,000 at any time; provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) such Dollar
limitation shall not be applicable (and unsecured Indebtedness may be incurred
in unlimited amounts) if at the time of the incurrence of such Indebtedness and
immediately after giving effect (including giving effect on a pro forma basis)
thereto, the Leverage Ratio is equal to or less than 3.00 to 1.00;

(l) [reserved];

(m) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(o) (i) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of the Company and its Subsidiaries incurred in connection
with Permitted Acquisitions and dispositions and (ii) Indebtedness incurred by
the Company or its Subsidiaries in a Permitted Acquisition and dispositions
under agreements providing for earn-outs or the adjustment of the purchase price
or similar adjustments;

(p) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Company or any of its Subsidiaries, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

(q) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within five (5) Business
Days of its incurrence and (ii) such Indebtedness in respect of credit or
purchase cards is extinguished within 90 days from its incurrence;

(r) Indebtedness representing deferred compensation to employees of the Company
and its Subsidiaries; and

 

67



--------------------------------------------------------------------------------

(s) Indebtedness incurred in connection with the formation or acquisition of or
investment in joint ventures in an aggregate amount not to exceed $100,000,000
at any time outstanding.

For purposes of this subsection 6.01, any Person becoming a Subsidiary of the
Company after the date of this Agreement shall be deemed to have incurred all of
its then outstanding Indebtedness at the time it becomes a Subsidiary, and any
Indebtedness assumed by the Company or any of its Subsidiaries shall be deemed
to have been incurred on the date of assumption.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and set forth on Schedule 6.02;

(c) Liens securing Indebtedness permitted by Section 6.01(e) and
Section 6.01(p);

(d) Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by the Company or any of its Subsidiaries with such
Person in the ordinary course of the Company’s or such Subsidiary’s business)
otherwise payable to the Company or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by the
Company or such Subsidiary on an arm’s-length basis;

(e) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases entered into by the Company or any of
its Subsidiaries in the ordinary course of business;

(f) Liens securing Priority Indebtedness permitted to be incurred under
Section 6.01(g);

(g) Liens securing Indebtedness permitted under Section 6.01(c);

(h) bankers’ liens and rights of setoff to secure fees, charges and commissions
in connection with returned items or with respect to customary depository
arrangements entered into in the ordinary course of business;

(i) Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition or other Investment permitted hereunder;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to consignments, provided that such Liens extend solely to
the assets subject to such consignments;

(k) Liens securing Indebtedness permitted under Section 6.01(j);

(l) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the date hereof, classified as Capital
Lease Obligations;

 

68



--------------------------------------------------------------------------------

(m) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained;

(n) extensions, renewals, refinancings and replacements of the Liens permitted
by this Section 6.02, so long as (i) the Indebtedness or other obligations
secured by any such Lien at the time of any such extension, renewal, refinancing
or replacement is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or obligations and (B) an amount necessary to pay any unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses related
to such extension, renewal, refinancing or replacement and (ii) no additional
property (other than accessions, improvements, and replacements in respect of
such property or, if the Lien being extended, renewed, refinanced or replaced
attaches to a class of asset, after-acquired assets of the same class) is
subject to such Lien;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens attach only to the imported goods;

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary;
provided that such Liens were not created in contemplation of such merger,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into or consolidated with the Company or such Subsidiary or
acquired by the Borrower or such Subsidiary (and accessions, improvements, and
replacements in respect of such assets);

(q) customary options, put and call arrangements, rights of first refusal and
similar rights related to Investments in joint ventures and partnerships; and

(r) licenses of trademarks, patents and copyrights in the ordinary course of
business.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Subsidiary (including a Subsidiary
Guarantor) may merge into any other Subsidiary in a transaction in which the
surviving entity is a Subsidiary (provided that, in the case of a merger of a
Subsidiary that is not a Foreign Subsidiary Borrower into a Foreign Subsidiary
Borrower in which the surviving Subsidiary is not the Foreign Subsidiary
Borrower, the surviving Subsidiary shall execute and deliver to the
Administrative Agent a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and shall satisfy the other conditions precedent set
forth in Section 4.03), and (iii) any Subsidiary (other than a Foreign
Subsidiary Borrower) may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and its Subsidiaries and is not materially disadvantageous to the
Lenders and except that the Company or any Subsidiary may effect any acquisition
permitted by Section 6.04 by means of a merger of the Person that is the subject
of such acquisition with the Company or any of its Subsidiaries (provided that,
in the case of a merger with the Company, the Company is the survivor).

(b) The Company will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of (in one transaction or a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole. For the avoidance of doubt, this Section 6.03(b)
shall not limit the Company’s ability to sell its Equity Interests.

 

69



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any Investment, except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

(b) Investments by the Company or a Subsidiary in the Company or a Subsidiary;

(c) [reserved];

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) advances or loans made in the ordinary course of business to officers,
directors, consultants, employees or suppliers of the Company and its
Subsidiaries;

(f) Investments existing on the Effective Date and described in Schedule 6.04
hereto and any renewals, amendments and replacements thereof that do not
increase the amount thereof (other than in respect of capitalized interest and
reasonable expenses);

(g) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other third parties or in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other third parties arising in the
ordinary course of business or in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to the Company or any
Subsidiary;

(h) Permitted Acquisitions and Investments of a Person or business acquired in
such Permitted Acquisition so long as such Investment was not made in
contemplation of such Acquisition; provided that if, as a result of a Permitted
Acquisition, (i) a new Subsidiary shall be created and such Subsidiary is a
Significant Subsidiary or (ii) any then existing Subsidiary shall become a
Significant Subsidiary, in each case such Subsidiary shall thereafter become a
Subsidiary Guarantor in accordance with Section 5.09;

(i) Swap Agreements not entered into for speculative purposes;

(j) Investments in joint ventures in an amount not to exceed $100,000,000 in the
aggregate;

(k) Investments, in addition to Investments otherwise permitted under this
Section 6.04, in an aggregate amount not to exceed, at the time of any such
Investment, $50,000,000; provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) such Dollar
limitation shall not be applicable (and Investments shall be permitted in
unlimited amounts) if at the time of the making of such Investment and
immediately after giving effect (including giving effect on a pro forma basis)
thereto, the Leverage Ratio is equal to or less than 3.00 to 1.00;

 

70



--------------------------------------------------------------------------------

(l) Investments in TIF Financing Obligations;

(m) trade credit extended on usual and customary terms in the ordinary course of
business;

(n) guarantees of the obligations (excluding Indebtedness described in clauses
(a), (b), (e), (f), (g) and (j) of the definition of Indebtedness) of suppliers
in the ordinary course of business;

(o) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business;

(p) Investments for which no consideration is provided by any Loan Party or any
Subsidiary; and

(q) Investments to the extent that payment for such Investments is made solely
in exchange for Equity Interests of the Company.

SECTION 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on financial terms and conditions (in the
aggregate, taking into account all of the Company’s and its Subsidiaries’
transactions with, and the benefits to the Company and its Subsidiaries derived
from the Company’s and its Subsidiaries’ Investment in, such Affiliate) not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its Subsidiaries (or any Person who becomes a Subsidiary
as a result of such transaction) not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06 and (d) any Investment permitted by
Section 6.04.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management, employees, directors, managers or
consultants of the Company and its Subsidiaries (including, without limitation,
redemptions or repurchases of Equity Interests (i) deemed to occur upon exercise
of options or warrants or similar rights by the delivery of Equity Interests in
satisfaction of the exercise price of such options or warrants or similar rights
or (ii) in consideration of withholding or similar taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing)), (d) the Company may make Restricted
Payments deemed to occur upon exercise of warrants outstanding on the Effective
Date and (e) the Company and its Subsidiaries may make any other Restricted
Payment in an aggregate amount not to exceed $50,000,000 during any fiscal year
of the Company; provided that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) such Dollar limitation
shall not be applicable (and the Company may make Restricted Payments in
unlimited amounts) if at the time of the making of such Restricted Payment and
immediately after giving effect (including giving effect on a pro forma basis)
thereto, the Leverage Ratio is equal to or less than 3.00 to 1.00.

 

71



--------------------------------------------------------------------------------

SECTION 6.07. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after June 30, 2014, of (i) Consolidated Total Indebtedness to (ii) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be greater than 3.25 to 1.00.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2014, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.50 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made in any
material respect (or in any respect if such representation and warranty is
qualified by “material” or “Material Adverse Effect”);

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;

(e) any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment of principal or
interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same

 

72



--------------------------------------------------------------------------------

shall become due and payable beyond the period (after giving effect to any
extensions, waivers, amendments or other modifications of or to such period that
are in effect prior to the end of any applicable grace period) of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, and, prior to any termination of Commitments or the acceleration of
payment of Loans pursuant to this Article VII, such failure is not cured or
waived in writing by the holders of such Material Indebtedness;

(g) any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness to the extent such Indebtedness is
paid when due (after giving effect to any applicable grace period and after
giving effect to any extensions, waivers, amendments or other modifications of
any applicable provision or agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; provided, however, that the occurrence of any of the events specified
in this paragraph (h) with respect to any Person other than the Company shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to the
Lenders pursuant to Section 5.01 or on the date of occurrence of any such event
and/or (y) the aggregate net assets of all Loan Parties and other Subsidiaries
in respect of which any of the events specified in this paragraph (h) and in
paragraphs (i) and (j) of this Article VII shall have occurred shall have
exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;

(i) the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; provided, however, that the occurrence of any of the events specified
in this paragraph (i) with respect to any Person other than any Borrower shall
not be deemed to be an Event of Default unless (x) the net assets of such
Person, determined in accordance with GAAP, shall have exceeded $20,000,000 as
of the date of the most recent audited financial statements delivered to

 

73



--------------------------------------------------------------------------------

the Lenders pursuant to Section 5.01 or on the date of occurrence of any such
event and/or (y) the aggregate net assets of all Loan Parties and other
Subsidiaries in respect of which any of the events specified in this paragraph
(i) and in paragraphs (h) and (j) of this Article VII shall have occurred shall
have exceeded $50,000,000 as of the date of the most recent audited financial
statements delivered to the Lenders pursuant to Section 5.01 or on the date of
occurrence of any such event;

(j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; provided,
however, that the occurrence of any of the events specified in this paragraph
(j) with respect to any Person other than any Borrower shall not be deemed to be
an Event of Default unless (x) the net assets of such Person, determined in
accordance with GAAP, shall have exceeded $20,000,000 as of the date of the most
recent audited financial statements delivered to the Lenders pursuant to
Section 5.01 or on the date of occurrence of any such event and/or (y) the
aggregate net assets of all Loan Parties and other Subsidiaries in respect of
which any of the events specified in this paragraph (j) and in paragraphs
(h) and (i) of this Article VII shall have occurred shall have exceeded
$50,000,000 as of the date of the most recent audited financial statements
delivered to the Lenders pursuant to Section 5.01 or on the date of occurrence
of any such event;

(k) one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance) in excess of $50,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and (i) the same shall
remain unpaid, undischarged or undismissed (including as a result of the filing
of an appeal) for a period of 60 consecutive days from the entry thereof during
which execution shall not be effectively stayed or bonded, or (ii) any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then

 

74



--------------------------------------------------------------------------------

outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence, bad
faith or willful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Company or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The

 

75



--------------------------------------------------------------------------------

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

76



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, as follows:

(i) if to any Borrower, to it c/o Under Armour, Inc., 1020 Hull Street,
Baltimore, Maryland 21230 Attention of Maria Uy, Senior Director, Global
Treasury (Telephone No. (410) 468-2512, ext. 6150), with a copy (in the case of
a notice of Default) to General Counsel (Telephone No. (410) 454-6758);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn St., Floor 07, Chicago,
Illinois 60603-2300, Attention of Nan Wilson (Telecopy No. (888) 292-9533) and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom,
Attention of Loans Agency (Telecopy No. 44 207 777 2360), and in each case with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of James A. Knight (Telecopy No. (917) 464-7000);

(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 S. Dearborn St., Chicago, Illinois 60603,
Attention of Ajay Prabhu (Email: Chicago.lc.agency.activity.team@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn St., Floor 07, Chicago, Illinois 60603-2300, Attention of Nan Wilson
(Telecopy No. (888) 292-9533); and

(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

77



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

 

78



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.25 with respect to the extension of any
Maturity Date, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, provided that (x) any amendment or modification to the financial
covenants in this Agreement (or the defined terms used in the financial
covenants to this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii) even if the effect of such
amendment or modification would be to reduce the rate of interest on any Loan or
any LC Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or fees at the applicable default
rate set forth in Section 2.13(c), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), or (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty, as the case may be, in each case without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.24 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender). Notwithstanding the foregoing, no consent with

 

79



--------------------------------------------------------------------------------

respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the Term Loans, Incremental Term Loans and the accrued interest
and fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one primary counsel for the Administrative Agent and one local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any

 

80



--------------------------------------------------------------------------------

Lender, including the reasonable fees, charges and disbursements of one primary
counsel and of any special and local counsel for the Administrative Agent and
the Issuing Banks and one additional counsel for all Lenders other than the
Administrative Agent and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(which, in the case of counsel, shall be limited to the reasonable and
documented out-of-pocket fees, charges and disbursements of (x) one primary
counsel and one local counsel in each applicable jurisdiction for the
Administrative Agent, (y) one additional counsel, and one additional counsel in
each applicable jurisdiction, for all Indemnitees other than the Administrative
Agent and (z) additional counsel for affected Indemnitees in light of actual or
potential conflicts of interest or the availability of different claims or
defenses), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) a claim initiated by the
Company against any Indemnitee for material breach of such Indemnitee’s express
obligations under this Agreement or (iii) any proceeding that does not involve
an act or omission by the Company or any of its Affiliates and that is brought
by an Indemnitee against any other Indemnitee (other than in its capacity as a
Lead Arranger, the Administrative Agent, the Syndication Agent, an Issuing Bank
or the Swingline Lender or any similar role with respect to the credit
facilities evidenced by this Agreement). This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of

 

81



--------------------------------------------------------------------------------

any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor with reasonable detail.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Delayed
Draw Term Loan Commitment or a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund;

 

82



--------------------------------------------------------------------------------

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Delayed Draw Term Loan
Commitment or a Term Loan; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Delayed Draw Term Loan
Commitment or a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Delayed Draw Term Loan Commitment or a Term Loan)
unless each of the Company and the Administrative Agent otherwise consent,
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

83



--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and be
subject to the obligations of Sections 2.15, 2.16, 2.17 and 9.03 with respect to
circumstances occurring prior to the assignment). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall, absent manifest error, treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or

 

84



--------------------------------------------------------------------------------

other entities (a “Participant”), other than an Ineligible Institution, in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan

 

85



--------------------------------------------------------------------------------

Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (that has not been cash collateralized in accordance with
Section 2.06(j)) and so long as the Commitments have not expired or terminated
(other than contingent indemnification obligations for which no claim has been
asserted). The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

86



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary

 

87



--------------------------------------------------------------------------------

Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution of a judgment, execution or
otherwise), each Foreign Subsidiary Borrower hereby irrevocably waives such
immunity in respect of its obligations under the Loan Documents. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, including any self-regulatory
authority, such as the National Association of Insurance Commissioners (provided
that, except with respect to any audit or examination by bank accountants or by
any governmental bank regulatory authority exercising examination or regulatory
authority, each of the Administrative Agent, the Issuing Banks and the Lenders
shall, to the extent practicable and not prohibited by applicable law, use
reasonable efforts to promptly notify the Company of such disclosure), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from or on behalf of the Company or any Subsidiary relating to the
Company, its Subsidiaries or its or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by or on behalf of the
Company. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

88



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14. Releases of Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and this Agreement upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and this Agreement
if such Subsidiary Guarantor is no longer a Significant Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Swap Obligations, Banking
Services Obligations, and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash, the

 

89



--------------------------------------------------------------------------------

Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder and this Agreement shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

ARTICLE X

Company Guarantee

SECTION 10.01. Guarantee. (a) The Company hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance (i) by the Foreign Subsidiary Borrowers
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of the Foreign Subsidiary Borrowers and (ii) by each other
Subsidiary of its Obligations in respect of Swap Agreements and Banking Services
Agreements (clauses (i) and (ii) collectively, the “Subsidiary Obligations”).

 

90



--------------------------------------------------------------------------------

(b) The Company agrees that the Subsidiary Obligations may at any time and from
time to time exceed the amount of the liability of the Company hereunder that
would exist in the absence of this Article X without impairing this Guarantee or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(c) This Guarantee shall remain in full force and effect until all the
Subsidiary Obligations shall have been satisfied by payment in full in
immediately available funds, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Guarantee the Foreign Subsidiary Borrowers may be free from any
Subsidiary Obligations.

(d) No payment made by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Subsidiary Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Company
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Company in respect of the Subsidiary Obligations or any payment
received or collected from the Company in respect of the Subsidiary
Obligations), remain liable for the Subsidiary Obligations until the Subsidiary
Obligations are paid in full in immediately available funds, no Letter of Credit
shall be outstanding and the Commitments are terminated.

SECTION 10.02. No Subrogation. Notwithstanding any payment made by the Company
hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or any other
guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Subsidiary Obligations
nor shall the Company seek or be entitled to seek any contribution or
reimbursement from the Foreign Subsidiary Borrowers, any Subsidiary Guarantor or
any other guarantor in respect of payments made by the Company under this
Guarantee, until all amounts owing to the Administrative Agent and the Lenders
by the Foreign Subsidiary Borrowers on account of the Subsidiary Obligations are
paid in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
the Company on account of such subrogation rights at any time when all of the
Subsidiary Obligations shall not have been paid in full in immediately available
funds, such amount shall be held by the Company for the benefit of the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by the
Company, be turned over to the Administrative Agent in the exact form received
by the Company (duly indorsed by the Company to the Administrative Agent, if
required), to be applied against the Subsidiary Obligations whether matured or
unmatured, in such order as the Administrative Agent may determine.

SECTION 10.03. Amendments, etc. with respect to the Subsidiary Obligations. The
Company shall remain obligated under this Guarantee notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Subsidiary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Subsidiary Obligations
continued, and the Subsidiary Obligations or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or

 

91



--------------------------------------------------------------------------------

terminated, in whole or in part, in accordance with Section 9.02, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Subsidiary Obligations may be sold, exchanged, waived,
surrendered or released without affecting the Company’s obligations under this
Article X. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Subsidiary Obligations or for this Guarantee.

SECTION 10.04. Guarantee Absolute and Unconditional. The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Guarantee or acceptance of this Guarantee; the
Subsidiary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Article X; and all dealings between the Company, any
Foreign Subsidiary Borrower and any of the Subsidiary Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Article X. The Company waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Foreign Subsidiary
Borrowers or any of the Subsidiary Guarantors with respect to the Subsidiary
Obligations. The Company understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Foreign Subsidiary Borrower,
Subsidiary Guarantor or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or any Subsidiary Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Foreign
Subsidiary Borrowers or Subsidiary Guarantors for the Subsidiary Obligations, or
of the Company under this Article X, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Foreign Subsidiary
Borrowers, any Subsidiary Guarantor or any other guarantor or any other Person
or against any collateral security or guarantee for the Subsidiary Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Foreign Subsidiary
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Foreign Subsidiary Borrower, any
Subsidiary Guarantor, any other guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability under this Article X, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Company
under this Article X. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

SECTION 10.05. Reinstatement. This Article X shall continue to be effective, or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Subsidiary Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Subsidiary Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Subsidiary Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

92



--------------------------------------------------------------------------------

SECTION 10.06. Payments. The Company hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
dollars or the applicable Agreed Currency in accordance with Section 2.18.

SECTION 10.07. Keepwell. The Company hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Subsidiary Guarantor to honor all of its obligations
under the Subsidiary Guaranty in respect of Specified Swap Obligations
(provided, however, that the Company shall only be liable under this
Section 10.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.07 or otherwise
under this Article X voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The Company
intends that this Section 10.07 constitute, and this Section 10.07 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Subsidiary Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

[Signature Pages Follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNDER ARMOUR, INC.,

as the Company

By

 

/s/ Brad Dickerson

  Name: Brad Dickerson   Title: Chief Financial Officer JPMORGAN CHASE BANK,
N.A., individually as a Lender, as the Swingline Lender, as an Issuing Bank and
as Administrative Agent

By

 

/s/ Devin Roccisano

  Name: Devin Roccisano   Title: Vice President PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Syndication Agent

By

 

/s/ John E. Hehir

  Name: John E. Hehir   Title: Sr. Vice President BANK OF AMERICA, N.A.,
individually as a Lender and as a Co-Documentation Agent

By

 

/s/ Mary K. Giermek

  Name: Mary K. Giermek   Title: Senior Vice President SUNTRUST BANK,
individually as a Lender and as a Co-Documentation Agent

By

 

/s/ Daniel Laughlin

  Name: Daniel Laughlin   Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent By  

/s/ Patrick M. Moore

  Name: Patrick M. Moore   Title: Vice President BRANCH BANKING AND TRUST
COMPANY, as
a Lender By  

/s/ Glenn A. Page

  Name: Glenn A. Page   Title: Senior Vice President HSBC Bank USA, National
Association, as a Lender By  

/s/ John P. Treadwell, Jr.

  Name: John P. Treadwell, Jr.   Title: VP, Global Relationship Manager
MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender By  

/s/ Erica L. Salkow

  Name: Erica L. Salkow   Title: Vice President SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender By  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   REVOLVING
COMMITMENT      INITIAL
TERM LOAN
COMMITMENT      DELAYED DRAW
TERM LOAN
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 67,692,307.00       $ 25,384,615.00       $ 16,923,078.00   

PNC BANK, NATIONAL ASSOCIATION

   $ 67,692,307.00       $ 25,384,615.00       $ 16,923,078.00   

BANK OF AMERICA, N.A.

   $ 49,230,770.00       $ 18,461,538.00       $ 12,307,692.00   

SUNTRUST BANK

   $ 49,230,770.00       $ 18,461,538.00       $ 12,307,692.00   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 49,230,770.00       $ 18,461,538.00       $ 12,307,692.00   

BRANCH BANKING & TRUST COMPANY

   $ 29,230,769.00       $ 10,961,539.00       $ 7,307,692.00   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 29,230,769.00       $ 10,961,539.00       $ 7,307,692.00   

MANUFACTURERS AND TRADERS TRUST COMPANY

   $ 29,230,769.00       $ 10,961,539.00       $ 7,307,692.00   

SUMITOMO MITSUI BANKING CORPORATION

   $ 29,230,769.00       $ 10,961,539.00       $ 7,307,692.00   

AGGREGATE COMMITMENT

   $ 400,000,000       $ 150,000,000       $ 100,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

Subsidiary*

  

Jurisdiction of Organization

Under Armour Retail, Inc. **    Maryland (US) PT UA Indonesia Sourcing   
Indonesia Guangzhou UA Sports Products Design Limited    China MapMyFitness,
Inc.    Delaware (US) UA Australia Pty LTD    Australia UA Brasil Participacoes
Ltda.    Brazil UA Cheer Parking Lot, LLC    Maryland (US) UA Chile SpA    Chile
UA China Capital Limited    Hong Kong UA China Holdings Limited    Hong Kong UA
Hull Street, LLC    Maryland (US) UA Hull Street II, LLC    Maryland (US) UA
China Investments Limited    Hong Kong UA China Sourcing Limited    Hong Kong UA
China Sourcing Limited Guangzhou    China UA Combine Training Center, LLC   
Maryland (US) UA Global Sourcing Limited    Hong Kong UA Locust Point, LLC   
Maryland (US) UA Locust Point Holdings, LLC    Maryland (US) UA Sourcing CBT   
China UA Sourcing Limited    Hong Kong UA Panama, S de R.L.    Panama Under
Armour Asia Limited    Hong Kong Under Armour Canada ULC    Canada Under Armour
Europe BV    Netherlands Under Armour France S.a.r.l    France Under Armour
Germany GmbH    Germany Under Armour Global Holdings, L.P.    Bermuda Under
Armour Holdings, Inc.    Maryland (US) Under Armour International Holdings C.V.
   Netherlands Under Armour Japan G.K.    Japan Under Armour Manufacturing, LLC
   Maryland (US) Under Armour Mexico S. de R.L. de C.V.    Mexico Under Armour
Mexico Services S. de R.L. de C.V.    Mexico Under Armour Retail of Alabama, LLC
   Maryland (US) Under Armour Retail of Arizona, LLC    Maryland (US) Under
Armour Retail of California, LLC    Maryland (US) Under Armour Retail of
Colorado, LLC    Maryland (US) Under Armour Retail of Connecticut, LLC   
Maryland (US) Under Armour Retail of DC, LLC    Maryland (US) Under Armour
Retail of Delaware, LLC    Maryland (US) Under Armour Retail of Florida, LLC   
Florida (US) Under Armour Retail of Georgia, LLC    Maryland (US)



--------------------------------------------------------------------------------

Under Armour Retail of Idaho, LLC    Maryland (US) Under Armour Retail of
Illinois, LLC    Maryland (US) Under Armour Retail of Indiana, LLC    Maryland
(US) Under Armour Retail of Iowa, LLC    Maryland (US) Under Armour Retail of
Kansas, LLC    Maryland (US) Under Armour Retail of Kentucky, LLC    Maryland
(US) Under Armour Retail of Maine, LLC    Maryland (US) Under Armour Retail of
Maryland, LLC    Maryland (US) Under Armour Retail of Massachusetts, LLC   
Maryland (US) Under Armour Retail of Michigan, LLC    Maryland (US) Under Armour
Retail of Minnesota, LLC    Maryland (US) Under Armour Retail of Mississippi,
LLC    Maryland (US) Under Armour Retail of Missouri LLC    Maryland (US) Under
Armour Retail of Nebraska, LLC    Maryland (US) Under Armour Retail of Nevada,
LLC    Maryland (US) Under Armour Retail of New Hampshire, LLC    Maryland (US)
Under Armour Retail of New Jersey, LLC    Maryland (US) Under Armour Retail of
New Mexico, LLC    Maryland (US) Under Armour Retail of New York, LLC   
Maryland (US) Under Armour Retail of North Carolina, LLC    Maryland (US) Under
Armour Retail of Ohio, LLC    Maryland (US) Under Armour Retail of Oklahoma, LLC
   Maryland (US) Under Armour Retail of Oregon, LLC    Maryland (US) Under
Armour Retail of Pennsylvania, LLC    Maryland (US) Under Armour Retail of South
Carolina, LLC    Maryland (US) Under Armour Retail of Tennessee, LLC    Maryland
(US) Under Armour Retail of Texas, LLC    Maryland (US) Under Armour Retail of
Utah, LLC    Maryland (US) Under Armour Retail of Vermont, LLC    Maryland (US)
Under Armour Retail of Virginia, LLC    Virginia (US) Under Armour Retail of
Washington, LLC    Maryland (US) Under Armour Retail of Wisconsin, LLC   
Maryland (US) Under Armour UK Limited    United Kingdom Under Armour Trading
(Shanghai) Co., Ltd.    Hong Kong

 

* Each Subsidiary is wholly-owned by Under Armour, Inc. and its other
Subsidiaries.

** Represents a “Significant Subsidiary” as defined in the Agreement.



--------------------------------------------------------------------------------

SCHEDULE 3.05

PROPERTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 3.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

Investment

   Amount  

19.5% Equity Investment in Dome Corporation

   ¥ 1,140 million   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

[and is an Affiliate of [identify Lender]1]

      3.    Borrowers:    Under Armour, Inc. and certain Foreign Subsidiary
Borrowers                                                  4.    Administrative
Agent:    JPMorgan Chase Bank, N.A., as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    The Credit Agreement dated as of
May 29, 2014 among Under Armour, Inc., the Foreign Subsidiary Borrowers from
time to time parties thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $         $              %     $         $             
%     $         $              % 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

 

    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

    Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent,
an Issuing Bank and the Swingline Lender

By:

 

 

 

    Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Delayed Draw Term Loan Commitment”, etc.).

3  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to:]4

 

UNDER ARMOUR, INC.

By:

 

 

 

    Title:

 

 

4  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 29, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Commitment and/or to participate
in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Revolving Commitments] [and] [enter into a
tranche of Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[        ], thereby making the aggregate
amount of its total Revolving Commitments equal to $[        ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[        ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

UNDER ARMOUR, INC. By:  

 

Name:   Title:  

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 29, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[            ]]
[and] [a commitment with respect to Incremental Term Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

 

Name: Title:  

Accepted and agreed to as of the date first written above:

 

UNDER ARMOUR, INC. By:  

 

Name: Title:

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:

 

 

Name:

Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

UNDER ARMOUR, INC.

CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

May 29, 2014

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Under Armour, Inc., a
Maryland corporation (the “Company”), the Foreign Subsidiary Borrowers from time
to time parties thereto (collectively with the Company, the “Borrowers”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrowers from the Lenders in an initial aggregate
principal amount of $400,000,000, an initial term loan facility to the Company
from the Initial Term Lenders in an initial aggregate principal amount of
$150,000,000 and a delayed draw term loan facility to the Company from the
Delayed Draw Term Lenders in an initial aggregate principal amount of
$100,000,000.

SCHEDULES

 

Schedule 2.01      —    Commitments Schedule 3.01      —    Subsidiaries
Schedule 3.05      —    Properties Schedule 3.06      —    Litigation Schedule
6.01      —    Existing Indebtedness Schedule 6.02      —    Existing Liens
Schedule 6.04      —    Existing Investments

EXHIBITS

 

Exhibit A      —    Form of Assignment and Assumption Exhibit B      —    Form
of Increasing Lender Supplement Exhibit C      —    Form of Augmenting Lender
Supplement Exhibit D      —    List of Closing Documents Exhibit E-1      —   
Form of Borrowing Subsidiary Agreement Exhibit E-2      —    Form of Borrowing
Subsidiary Termination Exhibit F      —    Form of Subsidiary Guaranty Exhibit
G-1      —    Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit G-2      —    Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships)

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.



--------------------------------------------------------------------------------

Exhibit G-3      —    Form of U.S. Tax Certificate (Foreign Participants That
Are Partnerships) Exhibit G-4      —    Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships) Exhibit H-1      —    Form of Borrower Request
Exhibit H-2      —    Form of Interest Election Request

 

2. Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

3. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the State Department of Assessments and
Taxation (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

5. Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the State Department of Assessments and Taxation (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction.

C. OPINIONS

 

6. Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Loan
Parties.

 

7. Opinion of the General Counsel of the Company.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

8. A Certificate signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Company certifying the following: (i) that all of the
representations and warranties contained in Article III of the Credit Agreement
are true and correct and (ii) that no Default or Event of Default has occurred
and is then continuing.

 

9. Termination and payoff documentation providing evidence satisfactory to the
Administrative Agent that the credit facility evidenced by the Existing Credit
Agreement has been terminated and cancelled (along with all of the agreements,
documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been repaid and any and all liens thereunder
have been terminated.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [                    ], among Under
Armour, Inc., a Maryland corporation (the “Company”), [Name of Foreign
Subsidiary Borrower], a [                    ] (the “New Borrowing Subsidiary”),
and JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative
Agent”).

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [                    ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]1 The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

1  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

UNDER ARMOUR, INC. By:  

 

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as Administrative

Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street

Chicago, Illinois 60603

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, Under Armour, Inc. (the “Company”), refers to the Credit
Agreement dated as of May 29, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, UNDER ARMOUR, INC. By:  

 

  Name:   Title:

 

Copy to:    JPMorgan Chase Bank, N.A.    10 South Dearborn Street    Chicago,
Illinois 60603

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of [            ], 2014 (this “Guarantee”), made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time party to the Credit Agreement, dated
as of May 29, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Under Armour, Inc., a Maryland corporation
(the “Company”), the Foreign Subsidiary Borrowers parties thereto (the “Foreign
Subsidiary Borrowers” and, together with the Company, the “Borrowers”), the
Lenders and the Administrative Agent.

WI T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrowers and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Guarantee
to the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Borrower Obligations” means the collective reference to the unpaid principal of
and interest on the Loans and Reimbursement Obligations and all other
Obligations and liabilities of each



--------------------------------------------------------------------------------

Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement and this Guarantee, any Letter
of Credit, any Swap Agreement, any Banking Services Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by any Borrower pursuant to the terms of
any of the foregoing agreements).

“Guaranteed Obligations” means the Borrower Obligations and all other
Obligations of Company and its Subsidiaries; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the applicable Issuing Bank pursuant to Section 2.06(e) of the Credit Agreement
for amounts drawn under Letters of Credit.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each Guarantor hereby, jointly and severally, unconditionally
and irrevocably guarantees to the Administrative Agent, for the ratable benefit
of the Lenders and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations.

(b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.

(d) This Guarantee shall remain in full force and effect until all the
Guaranteed Obligations and the obligations of each Guarantor under this
Guarantee shall have been satisfied by

 

4



--------------------------------------------------------------------------------

payment in full in immediately available funds, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement there may be no Guaranteed
Obligations.

(e) No payment made by any Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from any Borrower, any Guarantor, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Guaranteed Obligations are paid in full in immediately
available funds, no Letter of Credit shall be outstanding and the Commitments
are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than the amount which otherwise would have been
paid by or attributable to such Guarantor if each Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such payment) bore to the aggregate Allocable
Amounts of each of the Guarantors as determined immediately prior to the making
of such payment, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder. As of any date of determination,
the “Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrowers or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Guaranteed
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrowers on account of the
Guaranteed Obligations are paid in full in immediately available funds, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in full
in immediately available funds, such amount shall be held by such Guarantor for
the benefit of the Administrative Agent and the Lenders, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

5



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Guaranteed Obligations continued, and the
Guaranteed Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Guaranteed Obligations or for
this Guarantee.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guarantee or acceptance of this Guarantee; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guarantee; and all dealings between any Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrowers or any Guarantor with respect to the Guaranteed Obligations. Each
Guarantor understands and agrees that this Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of any Loan Document, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower for the Guaranteed Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

6



--------------------------------------------------------------------------------

2.6 Reinstatement. This Guarantee shall continue to be effective, or shall be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations (including a payment effected through exercise
of a right of setoff) is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise (including pursuant to any
settlement entered into by a Credit Party in its discretion), all as though such
payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in dollars or
the applicable Alternative Currency in accordance with Section 2.18 of the
Credit Agreement.

2.8 Limitation of Guarantee. Notwithstanding any other provision of this
Guarantee, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guarantee, any other agreement or applicable law shall be taken into
account.

SECTION 3. THE ADMINISTRATIVE AGENT

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 4. MISCELLANEOUS

4.1 Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
each Guarantor.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or any Guarantor to be effective shall be in writing, shall be
given in the manner and at the addresses specified in Section 9.01 of the Credit
Agreement (or, in the case of any Guarantor, to such Guarantor c/o the Company
at the address of the Company set forth in said Section or at such other address
as the Company may provide in accordance with Section 9.01(c) of the Credit
Agreement) and shall be deemed to have been duly given or made when received.

4.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder

 

7



--------------------------------------------------------------------------------

or to have acquiesced in any Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

4.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
expenses incurred in collecting against such Guarantor under this Guarantee or
otherwise enforcing or preserving its rights under this Guarantee, including,
without limitation, the reasonable fees, charges and disbursements of one
primary counsel and of any special and local counsel for the Administrative
Agent and one additional counsel for all Lenders other than the Administrative
Agent and additional counsel in light of actual or potential conflicts of
interest or the availability of different claims or defenses.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or similar taxes
which may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

(c) Each Guarantor agrees to indemnify, and to hold the Administrative Agent and
the Lenders harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any the Administrative Agent and the Lenders, incurred by or asserted
against the Administrative Agent or any Lender arising out of, in connection
with, or as a result of the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

(d) Each of the Guarantors hereby irrevocably and unconditionally agrees,
jointly and severally with the other Guarantors, that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the Credit Parties immediately on
demand against any cost, loss or liability they incur as a result of the Company
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

(e) The agreements in this Section 4.4 shall survive repayment of the Guaranteed
Obligations and all other amounts payable under the Credit Agreement.

4.5 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

4.6 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate

 

8



--------------------------------------------------------------------------------

to or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand for payment under this Guarantee and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

4.7 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

4.8 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.10 Integration. This Guarantee represents the agreement of each Guarantor with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

4.11 GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.12 Submission To Jurisdiction; Waivers. (a) Each Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guarantee, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Guarantee
against any Guarantor or its properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

9



--------------------------------------------------------------------------------

(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 4.2. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) Each Guarantor waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

4.13 Additional Guarantors. Each Subsidiary of the Company that is required to
become a party to this Guarantee pursuant to Section 5.09 of the Credit
Agreement or is designated by the Company to be a Guarantor pursuant to the
definition of “Subsidiary Guarantor” in Section 1.01 of the Credit Agreement
shall execute and deliver to the Administrative Agent an Assumption Agreement in
the form of Annex 1 hereto and thereupon shall become a Guarantor under this
Guarantee.

4.14 Releases. The obligations of any Guarantor under this Guarantee shall
automatically terminate in accordance with Section 9.14 of the Credit Agreement.

4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

4.16 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.16 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 4.16 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this
Section 4.16 constitute, and this Section 4.16 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

UNDER ARMOUR RETAIL, INC. By:  

 

Name: Title: [OTHER GUARANTORS] By:  

 

Name: Title:

 

Signature Page to Guarantee



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

Signature Page to Guarantee



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of [                    ], made by
[                    ], a [                    ] (the “Additional Guarantor”),
in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

WI T N E S S E T H :

WHEREAS, Under Armour, Inc., a Maryland corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto, the Lenders and the Administrative Agent
have entered into the Credit Agreement, dated as of May 29, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain of the Company’s
Subsidiaries (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of [                    ], 2014 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires or permits the Additional Guarantor to
become a party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
as provided in Section 4.13 of the Guarantee Agreement, the Additional Guarantor
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Under Armour, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Under Armour, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Under Armour, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Under Armour, Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:   Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]7

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

 

  Re: Under Armour, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The [undersigned Borrower][Company, on behalf of [Foreign Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the [undersigned Borrower][Company, on behalf of [Foreign Subsidiary
Borrower],] specifies the following information with respect to such Borrowing
requested hereby:

 

1. Name of Borrower:                     

 

2. Aggregate principal amount of Borrowing:8                     

 

3. Date of Borrowing (which shall be a Business Day):                     

 

4. Type of Borrowing (ABR or Eurocurrency):                     

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):9
                    

 

7  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

8  Not less than applicable amounts specified in Section 2.02(c).

9  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

6. Agreed Currency:                     

 

7. Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed:                     

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

[UNDER ARMOUR, INC.,

as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

By:     Name:   Title:  

 

1  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: ([    ]) [    ]-[            ]]1

 

  Re: Under Armour, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of May 29, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Under Armour, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the [undersigned Borrower][Company,
on behalf of [Foreign Subsidiary Borrower],] specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1. List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing (ABR or Eurocurrency):                     

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6. Agreed Currency:                     

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

 

Very truly yours, [UNDER ARMOUR, INC., as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

By:     Name:   Title:  